PER CURIAM.
This is an appeal of a summary denial of a motion to vacate brought pursuant to Criminal Procedure Rule No. 1, F.S.A., ch. 924 Appendix.
The more salient allegations of the motion are:
1. That petitioner did not have adequate legal representation, and
2. That the trial court did not make inquiry as to his guilty plea.
The record discloses that petitioner was represented by privately retained counsel through his arraignment. Thereafter, he was represented by the public defender’s office at all critical stages of the proceedings.
The trial judge correctly determined that the contention with regard to alleged incompetent representation was insufficient to necessitate a hearing. See Sam v. State, Fla.App.1964, 167 So.2d 258; Simpson v. State, Fla.App.1964, 164 So.2d 224; Wooten v. State, Fla.App.1964, 163 So.2d 305.
Petitioner’s remaining contention is-likewise without merit. See Conley v. State, Fla.App.1964, 160 So.2d 752.
No error appearing the order appealed is affirmed.
Affirmed.